      Case: 1:19-cv-00151-SA-RP Doc #: 123 Filed: 07/13/20 1 of 1 PageID #: 555




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

JOHN DOE                                                                                   PLAINTIFF

v.                                                                              No. 1:19CV151-SA-RP

JOB REYES RIVERA, ET AL.                                                                DEFENDANTS


         ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION [14]
            TO LABEL THE ENVELOPES OF ALL MAIL TO HIM WITH
                       THE WORDS “SPECIAL MAIL”

        This matter comes before the court on the motion [14] by the plaintiff for court staff to label

mail sent to him as “Special Mail.” The plaintiff included in his motion a portion of the Code of

Federal Regulations defining “Special Mail” and the procedures involved in the handling of it.

However, he did not include the Policies and Procedures of the prison where he is currently housed,

which sets the local policy regarding mail handling. As the court does not have this relevant

information, the instant motion [14] is DENIED, without prejudice to the plaintiff’s ability to seek

such relief in the future with the proper documents in support attached.

        SO ORDERED, this, the 13th day of July, 2020.



                                                         /s/ Roy Percy
                                                         UNITED STATES MAGISTRATE JUDGE
